Citation Nr: 1623373	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1994 to April 1994 and from May 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2015, the Veteran presented sworn testimony during a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In May 2015, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

In June 2015, the Board inter alia remanded the Veteran's claims for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral knee disability is due to running long distances, weekly, and intense physical training during his military service.  He also contends that his left shoulder disability is due to carrying a ruck sack and other heavy loads during service.

In June 2015, the Board remanded the appeal to, among other things, obtain VA treatment records.  To date, the record does not contain VA treatment records.  The Board notes that the Veterans Benefits Management System (VBMS) contains an entry titled CAPRI, which usually contains VA treatment records; however, this entry only contains the Veteran's VA examination reports.  Therefore, a remand is necessary to obtain these outstanding records and to ensure compliance with the Board's June 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2015, the Board also remanded the appeal for a medical opinion regarding the etiology of the Veteran's bilateral knee and left shoulder disabilities.  In August 2015, the examiner who conducted the August 2014 VA examination rendered an addendum opinion that the Veteran's knee and left shoulder disabilities are not related to service.  

The Board finds that opinion is unclear and failed to address the Veteran's report of left shoulder and bilateral knee symptoms since service.  To this end, the examiner's opinion is unclear and speculative as it includes questions such as "[a]re there other notes?  Is there treatment records that are not submitted?"  In fact, the Veteran's statements of record suggest that there are outstanding records.  Specifically, the Veteran reported that he received VA treatment; however, the record does not contain any record of VA treatment.  Thus, the examiner's opinion appears to have been based on an incomplete record.  This especially troubling since the examiner's opinion is predicated on the absence of medical treatment since service.  

Lastly, the VA examiner noted, but failed to address, two favorable medical opinions of record.  See, e.g., Dr. Lopez statements dated March 2009 and June 2010.  Overall, the Board finds that the medical evidence of record is insufficient to allow the Board to make an informed decision in this case.  Accordingly, another medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since July 2002.  All such available documents should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e)..  

2.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and etiology of left shoulder and bilateral knee disabilities.  A copy of this remand must be made available to the VA physician for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA physician.

For each knee disability found, the VA physician should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  If arthritis is present, indicate whether it had its onset within the first post service year (by July 2003).  

For each left shoulder disability found, the VA physician should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) had its clinical onset during his military service or is otherwise related to service.  If arthritis is present, indicate whether it had its onset within the first post service year.  

In answering the questions above, the physician must comment on and consider the March 2009 and June 2010 statements from Dr. Lopez suggesting that the Veteran's bilateral knee arthritis is related to his military service.  

The physician must provide a rationale for each opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




